

	

		II

		109th CONGRESS

		2d Session

		S. 2300

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Ms. Stabenow (for

			 herself and Mr. Lott) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Food, Drug, and Cosmetic Act with

		  respect to market exclusivity for certain drugs, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Lower Prices Reduced with Increased Competition and Efficient

			 Development of Drugs Act or the Lower PRICED Drugs Act.

		2.Generic drug use

			 certification

			(a)In

			 generalSection 505(j)(2)(A)

			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(2)(A)) is

			 amended—

				(1)in clause (vii),

			 by striking ; and and inserting a semicolon;

				(2)in clause (viii),

			 by striking the period and inserting ; and;

				(3)by inserting

			 after clause (viii) the following:

					

						(ix)if with respect to a listed drug

				product referred to in clause (i) that contains an antibiotic drug and the

				antibiotic drug was the subject of any application for marketing received by

				the Secretary under section 507 (as in effect before the date of enactment of

				the Food and Drug Administration Modernization Act of 1997) before November 20,

				1997, the approved labeling includes a method of use which, in the opinion of

				the applicant, is claimed by any patent, a statement that—

							(I)identifies the relevant patent and

				the approved use covered by the patent; and

							(II)the applicant is not seeking

				approval of such use under this

				subsection.

							;

				and

				(4)in the last

			 sentence, by striking clauses (i) through (viii) and inserting

			 clauses (i) through (ix).

				(b)Effective

			 dateThe amendments made by this section shall apply to any

			 abbreviated new drug application under section 505(j) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 355(j)) that is submitted on, before, or

			 after the date of enactment of this Act.

			3.Preventing abuse

			 of the thirty-month stay-of-effectiveness period

			(a)In

			 generalSection

			 505(j)(5)(B)(iii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.

			 355(j)(5)(B)(iii)) is amended—

				(1)in the second sentence by striking

			 may order and inserting shall order; and

				(2)by adding at the

			 end the following: In determining whether to shorten the thirty-month

			 period under this clause, the court shall consider the totality of the

			 circumstances, including whether the plaintiff sought to extend the discovery

			 schedule, delayed producing discovery, or otherwise acted in a dilatory manner,

			 and the public interest..

				(b)Effective

			 dateThe amendments made by this section shall apply to any stay

			 of effectiveness period under section 505(j)(5)(B)(iii) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(B)(iii)) pending or filed on or

			 after the date of enactment of this Act.

			4.Ensuring proper

			 use of pediatric exclusivity

			(a)Drug

			 productSection 505A of the Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 355a) is amended by striking drug each place it

			 appears and inserting drug product.

			(b)Market

			 exclusivity for new drugsSection 505A(b) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 355a(b)) is amended—

				(1)in the matter

			 preceding paragraph (1), by—

					(A)striking

			 health and inserting therapeutically

			 meaningful;

					(B)striking

			 and after (which shall include a timeframe for completing

			 such studies),; and

					(C)inserting

			 , and based on the results of such studies the Secretary approves

			 labeling for the new drug product that provides specific, therapeutically

			 meaningful information about the use of the drug product in pediatric

			 patients after in accordance with subsection

			 (d)(3);

					(2)in paragraph

			 (1)(A)—

					(A)in clause (i),

			 by—

						(i)striking

			 the period and inserting any period; and

						(ii)inserting

			 that is applicable to the drug product at the time of initial

			 approval after in subsection (j)(5)(F)(ii) of such

			 section; and

						(B)in clause (ii),

			 by—

						(i)striking

			 the period and inserting any period; and

						(ii)inserting

			 that is applicable to the drug product at the time of initial

			 approval after of subsection (j)(5)(F) of such section;

			 and

						(3)in paragraph

			 (2)—

					(A)in subparagraph

			 (A)—

						(i)in

			 clause (i), by striking a listed patent and inserting a

			 patent that was either listed when the pediatric study was submitted to the

			 Food and Drug Administration or listed as a result of the approval by the Food

			 and Drug Administration of new pediatric labeling that is claimed by the

			 patent, and; and

						(ii)in

			 clause (ii) by striking a listed patent and inserting a

			 patent that was either listed when the pediatric study was submitted to the

			 Food and Drug Administration or listed as a result of the approval by the Food

			 and Drug Administration of new pediatric labeling that is claimed by the

			 patent, and; and

						(B)in subparagraph

			 (B), by striking a listed patent and inserting a patent

			 that was either listed when the pediatric study was submitted to the Food and

			 Drug Administration or listed as a result of the approval by the Food and Drug

			 Administration of new pediatric labeling that is claimed by the patent,

			 and.

					(c)Market

			 exclusivity for already-Marketed drugsSection 505A(c) of the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a(c)) is amended—

				(1)in the matter

			 preceding paragraph (1), by—

					(A)striking

			 health and inserting therapeutically

			 meaningful;

					(B)striking

			 and after the studies are completed within any such

			 timeframe,; and

					(C)inserting

			 , and based on the results of such studies the Secretary approves

			 labeling for the approved drug product that provides specific, therapeutically

			 meaningful information about the use of the drug product in pediatric

			 patients after in accordance with subsection

			 (d)(3);

					(2)in paragraph

			 (1)(A)—

					(A)in clause

			 (i)—

						(i)by

			 striking the period and inserting any period;

			 and

						(ii)by

			 inserting that is applicable to the drug product at the time of initial

			 approval after in subsection (j)(5)(F)(ii) of such

			 section; and

						(B)in clause

			 (ii)—

						(i)by

			 striking the period and inserting any period;

			 and

						(ii)by

			 inserting that is applicable to the drug product at the time of initial

			 approval after of subsection (j)(5)(F) of such section;

			 and

						(3)in paragraph

			 (2)—

					(A)in subparagraph

			 (A)—

						(i)in

			 clause (i), by striking a listed patent and inserting a

			 patent that was either listed when the pediatric study was submitted to the

			 Food and Drug Administration or listed as a result of the approval by the Food

			 and Drug Administration of new pediatric labeling that is claimed by the

			 patent, and; and

						(ii)in

			 clause (ii), by striking a listed patent and inserting a

			 patent that was either listed when the pediatric study was submitted to the

			 Food and Drug Administration or listed as a result of the approval by the Food

			 and Drug Administration of new pediatric labeling that is claimed by the

			 patent, and; and

						(B)in subparagraph

			 (B), by striking a listed patent and by inserting a

			 patent that was either listed when the pediatric study was submitted to the

			 Food and Drug Administration or listed as a result of the approval by the Food

			 and Drug Administration of new pediatric labeling that is claimed by the

			 patent, and.

					(d)Three-month

			 exclusivitySection 505A of the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 355a) is amended by—

				(1)by striking

			 six months each place it appears and inserting three

			 months;

				(2)by striking

			 six-month each place it appears and inserting

			 three-month;

				(3)by striking

			 6-month each place it appears and inserting

			 three-month;

				(4)in subsection

			 (b)(1)(A)(i), by striking four and one-half years, fifty-four months,

			 and eight years, respectively and inserting four years and three

			 months, fifty-one months, and seven years and nine months,

			 respectively; and

				(5)in subsection

			 (c)(1)(A)(i), by striking four and one-half years, fifty-four months,

			 and eight years, respectively and inserting four years and three

			 months, fifty-one months, and seven years and nine months,

			 respectively.

				(e)DefinitionSection

			 505A of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) is amended by

			 adding at the end the following:

				

					(o)Drug

				product

						(1)In

				generalFor purposes of this section, the term drug

				product has the same meaning given such term in section 314.3(b) of

				title 21, Code of Federal Regulations (or any successor regulation).

						(2)Separate drug

				productsFor purposes of this section, each dosage form of a drug

				product shall constitute a different drug

				product.

						.

			(f)Technical

			 correctionsSection 505A of the Federal Food, Drug, and Cosmetic

			 Act (21 U.S.C. 355a) is amended—

				(1)by striking

			 subsection (c)(3)(D) each place it appears and inserting

			 subsection (c)(3)(E); and

				(2)in subsection

			 (n), by striking under subsection (a) or (c) and inserting

			 under subsection (b) or (c).

				(g)Effective

			 dateThe amendments made by

			 this section shall apply to requests by the Secretary of Health and Human

			 Services for pediatric studies under section 505A of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 355a) after the date of enactment of this

			 Act.

			5.Citizen

			 petitions and petitions for stay of agency actionSection 505 of the Federal Food, Drug, and

			 Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the

			 following:

			

				(o)Citizens

				petitions and petitions for stay of agency actionWith respect to

				any petition that seeks to have the Secretary take, or refrain from taking, any

				form of action relating to the approval of an application submitted under

				subsection (b)(2) or (j), the following shall apply:

					(1)No delay of

				approvalThe Secretary shall not delay approval of an application

				submitted under subsection (b)(2) or (j) while a petition is reviewed and

				considered. Consideration of a petition shall be separate and apart from the

				review and approval of an application submitted under either such

				subsection.

					(2)Timing of final

				agency actionThe Secretary shall take final agency action with

				respect to a petition within six months of receipt of that petition. The

				Secretary shall not extend such six-month review period, even with consent of

				the petitioner, for any reason, including based upon the submission of comments

				relating to a petition or supplemental information supplied by the petitioner.

				If the Secretary has not taken final agency action on a petition by the date

				that is six months after the date of receipt of the petition, such petition

				shall be deemed to have been denied on such date.

					(3)VerificationThe

				Secretary shall not accept for review a petition unless it is signed and

				contains the following verification: I certify that, to my best

				knowledge and belief: (a) this petition includes all information and views upon

				which the petition relies; (b) this petition includes representative data

				and/or information known to the petitioner which are unfavorable to the

				petition; and (c) I have taken reasonable steps to ensure that any

				representative data and/or information which are unfavorable to the petition

				were disclosed to me. I further certify that the information upon which I have

				based the action requested herein first became known to the party on whose

				behalf this petition is filed on or about __________. I verify under penalty of

				perjury that the foregoing is true and correct., with the date of the

				filing of such petition inserted in the blank space.

					(4)Extension of

				periodThe thirty-month period referred to in subsection

				(j)(5)(D)(i)(IV) shall automatically be extended by the amount of time that

				lapses from the date that the Secretary receives a petition and the date of

				final agency action on that petition, without regard to whether the Secretary

				grants, in whole or in part, or denies, in whole or in part, that

				petition.

					.

		

